Citation Nr: 0946635	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-28 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee sprain.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk






INTRODUCTION

The Veteran had active service from June 2002 to December 
2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to service connection for a right knee 
sprain, posttraumatic stress disorder (PTSD), hypomanic and 
bipolar disorder, anxiety, depression, residuals of a head 
injury causing seizures, and dementia due to a head injury.  

The Veteran perfected an appeal as to the RO's denial of his 
claims for service connection for PTSD, hypomanic and bipolar 
disorder, anxiety, depression, residuals of a head injury 
causing seizures, and dementia due to a head injury.  
However, in a January 2009 rating decision, the RO granted 
service connection for traumatic encephalopathy (claimed as 
hypomanic bipolar disorder, anxiety, depression, dementia, 
and PTSD), and a seizure disorder, residuals of head trauma.  
The RO's action represents a full grant of the benefits 
sought as to the Veteran's claims and the Board will confine 
its consideration to the issue as set forth on the title 
page.

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  He was not represented by a 
service organization during the hearing and indicated that he 
wished to testify unrepresented.  A transcript of the hearing 
is of record. 

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran seeks service connection for a right knee sprain 
that he contends occurred in the same accident in which he 
hit his head on the side of a plane while parachuting, 
apparently in July 2003.  He has indicated that he fell to 
the ground and injured his right knee although he did not 
seek immediate medical treatment.   In a November 2004 
written statement, A.H., the Veteran's service comrade said 
that he was immediately behind the Veteran and witnessed him 
hit his head on the side of the plane.  A.H. said that the 
Veteran tumbled out the door and, after landing, was visibly 
shaking, disoriented, vomiting, and dry heaving.

A December 2004 VA examination report reflects that the 
Veteran's right knee was painful, weak, and puffy, with some 
limited motion.  Results of an x-ray of the Veteran's knee 
were normal.  The diagnosis was a right knee sprain. 

As noted above, in January 2009, the RO agreed that the 
Veteran sustained injuries in a 2003 parachuting accident.

Thus, the remaining issue is whether the Veteran's right knee 
sprain is attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Since the Veteran's lay testimony is credible, a medical 
opinion is needed to determine the etiology of the Veteran's 
current right knee sprain.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Additionally, the Veteran stated at his hearing that he 
received treatment for his right knee sprain from September 
to December 2003 at the Womack Army Medical Center in Fort 
Bragg, North Carolina.  These records are not currently in 
the Veteran's claims file.  Therefore, an attempt must be 
made to obtain these records, since they are potentially 
relevant to the claim.  38 C.F.R. § 3.159(c) (2009).  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.	The RO/AMC should contact the 
National Personnel Records Center, 
the Department of the Army, and any 
other appropriate state and federal 
agency to obtain the Veteran's 
service treatment records from the 
Womack Army Medical Center in Fort 
Bragg, North Carolina, dated from 
September to December 2003.  All 
attempts to obtain the records 
should be documented in the claims 
file and if the records are 
unavailable, the Veteran should be 
so notified in writing and given the 
chance to respond.

2.	Then, the Veteran should be 
scheduled for a VA examination, 
performed by a physician (preferably 
an orthopedist, if available) to 
determine the etiology of any right 
knee sprain found to be present.  
All indicated tests and studies 
should be performed and all clinical 
findings reported in detail; a 
diagnosis should be provided for any 
right knee disability identified. 
The claims folder must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Based upon review of 
the claims file, examination of the 
Veteran, and sound medical 
principles, the examiner is 
requested to respond to the 
following:

a.	The examiner should identify 
any currently present right 
knee disorder(s).

b.	Is it at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that any 
current right knee disorder is 
related to the Veteran's active 
duty and in-service complaints 
(including from July to 
December 2003 as a residual of 
a parachuting accident), or is 
such a relationship is unlikely 
(i.e., less than a 50-50 
probability)?

c.	A rationale should be provided 
for all opinions expressed.  
The Veteran's medical records 
must be made available for the 
examiner to review and the 
examination report should 
indicate whether the examiner 
reviewed the Veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for 
and against a conclusion is 
so evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

3.	The Veteran should be advised in 
writing that it is his 
responsibility to report for the VA 
examination, to cooperate with the 
development of his claim, and that 
the consequences for failure to 
report for a VA examination without 
good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the 
Veteran does not report for any 
ordered examination, documentation 
must be obtained that shows that 
notice scheduling the examination 
was sent to his last known address 
prior to the date of the 
examination.  It should also be 
indicated whether any notice that 
was sent was returned as 
undeliverable.

4.	Then, the RO/AMC should readjudicate 
the Veteran's claim for service 
connection for a right knee sprain.  
If the claim is not granted to his 
satisfaction, send the Veteran a 
supplemental statement of the case 
(SSOC) and give him an opportunity 
to respond to it before returning 
the file to the Board for further 
appellate consideration of the 
claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


